NO. 07-10-0030-CR
 
IN THE
COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

AUGUST
18, 2010
 

 
MICHAEL ANTHONY FOSTER,  
 
                                                                                         Appellant
v.
 
THE STATE OF TEXAS,  
 
                                                                                         Appellee
___________________________
 
FROM THE 396TH DISTRICT COURT OF TARRANT
COUNTY;
 
NO. 1172868R; HONORABLE GEORGE
WILLIAM GALLAGHER, PRESIDING
 

 
Memorandum
Opinion
 

 
Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
            After a jury
trial, Michael Anthony Foster was convicted of serious bodily injury to a
child.  He seeks reversal of that
conviction because the trial court denied him the right of
self-representation.  We reverse the
judgment.
            Via letter
dated July 14, 2010, the State conceded that the trial court erred by denying
appellant his right to self-representation and that the error was not subject
to a harm analysis.  Given this
concession, we reverse the judgment of the trial court and remand the cause for
further proceedings.
 
                                                                                    Per
Curiam
 
Do not publish.